biternal revenue service p o box cincinnati oh release number release date date date legend x name y name dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provided in code sec_117 description of your request your letter indicates you will operate a scholarship program called x the purpose of x is to provide scholarships to qualified students to assist such students in attending a two or four-year college trade school technical school or similar post high school educational_institution meeting the requirements of sec_170 of the code to be eligible for x applicants must e bea high school senior graduating from a charter high school in one of eight counties located in the state of y letter catalog number 58263t e provide documentation signed by a school or charitable_organization showing at least hours of community service served in the last three-year period e have an overall high school gpa of or greater on a scale e have an sat or an act score above the fiftieth percentile at no time will any member or relative of a member of your board_of directors or any other disqualified_person with respect to you be eligible for x in addition any individual living with related to or employed by a director of yours is ineligible for x all applicants must submit a completed application to you on line documents must be submitted by mail which include transcripts documentation of community service test scores and an essay describing the applicants’ plans to continue serving their community as well as the completed fafsa in addition supporting furthermore applicants will receive email acknowledgment of receipt of their applications and supporting documents you will not consider incomplete application packets to renew recipients must in addition recipients must recipients will be selected by your selection committee which consists of your board_of directors they will determine the merit of each application by considering the financial need commitment to community service and academic qualifications of each applicant your selection committee may also conduct a personal interview in its sole discretion you will notify the recipients via phone or regular mail provide you a plan showing how they will continue their community service while receiving the scholarship furthermore you will send checks to each recipient's home address that will be made payable to the school prior to the start of the following semester quarter you will award scholarships each year based on your resources as well as determine the amount of each scholarship on case by case basis furthermore scholarships are renewable for up to four school years payable in one to four payments consistent with the school calendar maintain twelve hours of course work for each semester provide copies of report cards showing they have maintained a gpa of per semester on a scale prior to the start of the next term recipients whose grades fall below will be allowed one semester of probation to bring up their grades to a recipient with a gpa below for two semesters will become ineligible to receive a scholarship the following term provide the completed form signed by the applicable_organization you provide documenting that they have met the community service requirements of either community service hours per quarter or community service hours per semester a recipient serving less hours than that required will be allowed one semester of probation to bring up their number of community service hours a recipient with letter catalog number 58263t e e e community service hours below the required amount for two consecutive terms will become ineligible to receive a scholarship the following year you represent that you will complete the following arrange to receive and review grantee reports annually and upon completion of the purpose for which the grant was awarded investigate diversion of funds from their intended purposes take all reasonable and appropriate steps to recover the diverted funds ensure other grant funds held by the grantee are used for their intended purposes and withhold further payments to grantees until you obtain grantees’ assurances that future diversions will not occur and that grantees will take extraordinary precautions to prevent future diversions from occurring you represent that you will maintain all records related to the following individual grants including information to evaluate grantees grantees which are identified as a disqualified_person how the amount and purpose of each grant was established and how you established supervision and investigation of the grants described above basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e other conditions that apply to this determination this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh this determination applies only to you it may not be cited as a precedent letter catalog number 58263t e e e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter catalog number 58263t
